Case 2:20-cv-00659-DSF-PJW Document 38 Filed 03/30/20 Page 1 of 5 Page ID #:245


    1     DUNN CARNEY ALLEN HIGGINS & TONGUE LLP
    2     JOSHUA D. STADTLER (SBN 272898)
          jstadtler@dunncarney.com
    3     851 SW Sixth Ave., Suite 1500
    4     Portland, Oregon 97204-1357
          Telephone: 503.224.6440
    5     Facsimile: 503.224.7324
    6
          Of Attorneys for Defendant and
    7     Third-Party Plaintiff Mark Gerold
    8                           UNITED STATES DISTRICT COURT
    9                          CENTRAL DISTRICT OF CALIFORNIA
   10
   11
   12    WASHINGTON FEDERAL BANK,                    Case No. 2:20-cv-00659 DSF (PJWx)
         a national bank,
   13                                                MARK GEROLD’S
                Plaintiff,                           THIRD-PARTY COMPLAINT
   14
                v.
   15                                                JURY TRIAL DEMANDED
         MARK GAROLD, a single man;
   16
         LORI HERBST, a single woman,
   17                                                Judge: District Judge Dale S. Fischer
                Defendants.                                 and Magistrate Judge Patrick J.
   18                                                       Walsh
   19
         MARK GEROLD, anan in individual,
   20
                Third-Party Plaintiff,
   21
                v.
   22
         Evan Phillips, an individual;
   23
         Peter Palomo, an individual; and
   24    David Best, an individual;
   25           Third-Party Defendants.
   26
   27
   28
                                                 1
                                MARK GEROLD’S THIRD-PARTY COMPLAINT
                                   CASE NO. 2:20-CV-00659 DSF (PJWX)
        DCAPDX\3353136.v2
Case 2:20-cv-00659-DSF-PJW Document 38 Filed 03/30/20 Page 2 of 5 Page ID #:246


    1          Pursuant to Rule 14 of the Federal Rules of Civil Procedure third-party
    2 plaintiff Mark Gerold1 (“Gerold”), by and through his attorneys, alleges as follows:
    3          Gerold incorporates his Answer, Affirmative Defenses, and Counterclaim to
    4 Plaintiff’s Complaint (ECF No. 35) filed in this action as if set forth herein in full.
    5                                         PARTIES
    6          1.1    At all material times, Gerold was and is an individual residing in
    7 Los Angeles County, California.
    8          1.2    On information and belief, at all material times, third-party defendant
    9 Evan Phillips was and is an individual residing in London, United Kingdom.
   10          1.3    On information and belief, at all material times, third-party defendant
   11 Peter Palomo was and is an individual residing in New York, New York.
   12          1.4    Third-party defendant David Best is an individual whose place of
   13 residence is unknown.
   14          1.5    Evan Phillips, Peter Palomo, and David Best are hereinafter
   15 collectively referred to as “Third-Party Defendants.”
   16                             JURISDICTION AND VENUE
   17          2.1    As this Court has original jurisdiction over the claims brought by
   18 Plaintiff Washington Federal Bank (“Washington Federal”) in its Complaint
   19 (ECF No. 1), so too does this Court have supplemental jurisdiction over this action
   20 pursuant to 28 U.S.C. § 1367 because the claims set forth herein are so related to
   21 Washington Federal’s claims that they form part of the same case or controversy
   22 under Article III of the U.S. Constitution.
   23          2.2    This Court has personal jurisdiction over the Third-Party Defendants
   24 because the events giving rise to the claims set forth herein took place in this District.
   25          2.3    Venue is proper in this District pursuant to 28 U.S.C. § 1391(a) because
   26 the events giving rise to the claims set forth herein took place in this District.
   27   1
       Mr. Gerold’s name is misspelled in the Caption and plaintiff’s Complaint, with an
   28 “a” rather than an “e.”
                                              2
                                MARK GEROLD’S THIRD-PARTY COMPLAINT
                                   CASE NO. 2:20-CV-00659 DSF (PJWX)
        DCAPDX\3353136.v2
Case 2:20-cv-00659-DSF-PJW Document 38 Filed 03/30/20 Page 3 of 5 Page ID #:247


    1                                          FACTS
    2          3.1    In its Complaint, Washington Federal alleges that it was damaged by a
    3 purported fraudulent scheme and asserts eight claims arising therefrom.
    4 Washington Federal further alleges that Gerold is, at least in part, responsible for
    5 purported damages Washington Federal suffered resulting from Gerold’s alleged
    6 participation in the purported scheme.
    7                              FIRST CLAIM FOR RELIEF
    8                                (Common Law Indemnity)
    9          4.1    Gerold re-alleges the preceding paragraphs as if fully set forth herein.
   10          4.2    To the extent Washington Federal has suffered any damages as a result
   11 of the allegations and claims in its Complaint, those damages were caused primarily
   12 by the fault of Third-Party Defendants.
   13          4.3    In the event Gerold is found liable on any of Washington Federal’s
   14 claims, Gerold is entitled to indemnity from Third-Party Defendants in the full
   15 amount of any damages awarded against him because Gerold’s fault was passive and
   16 secondary while that of Third-Party Defendants was active and primary.
   17          4.4    In the event Gerold is found liable on any of Washington Federal’s
   18 claims, Gerold is also entitled to recover his reasonable attorney fees and costs of
   19 suit and disbursements incurred in this action.
   20                            SECOND CLAIM FOR RELIEF
   21                                      (Contribution)
   22          5.1    Gerold re-alleges the preceding paragraphs as if fully set forth herein.
   23          5.2    In the event Gerold is found liable on any of Washington Federal’s
   24 claims, Third-Party Defendants are jointly and severally liable for the same damages
   25 and Gerold is entitled to a right of contribution from Third-Party Defendants to the
   26 extent Gerold pays more than his proportional share of liability.
   27                             DEMAND FOR JURY TRIAL
   28          6.1    Gerold demands trial by jury of all issues so triable.
                                                  3
                                MARK GEROLD’S THIRD-PARTY COMPLAINT
                                   CASE NO. 2:20-CV-00659 DSF (PJWX)
        DCAPDX\3353136.v2
Case 2:20-cv-00659-DSF-PJW Document 38 Filed 03/30/20 Page 4 of 5 Page ID #:248


    1          WHEREFORE, Gerold prays as follows:
    2          1.     In the event Gerold is adjudged liable to Washington Federal for any
    3 amount of damages, Gerold prays for judgment in his favor and against
    4 Third-Party Defendants for the full amount thereof, plus an award for his reasonable
    5 attorney fees and costs of suit and disbursements incurred in this action.
    6          2.     That Gerold be awarded such other and further relief as the Court deems
    7 just or equitable under the circumstances.
    8
    9 Dated: March 30, 2020                     DUNN CARNEY ALLEN HIGGINS &
                                                TONGUE LLP
   10
   11
   12                                     By:    s/ Joshua D. Stadtler
   13                                           Joshua D. Stadtler, SBN 272898
                                                Of Attorneys for Defendant and
   14                                           Third-Party Plaintiff Mark Gerold
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  4
                                MARK GEROLD’S THIRD-PARTY COMPLAINT
                                   CASE NO. 2:20-CV-00659 DSF (PJWX)
        DCAPDX\3353136.v2
Case 2:20-cv-00659-DSF-PJW Document 38 Filed 03/30/20 Page 5 of 5 Page ID #:249


    1                            CERTIFICATE OF SERVICE
    2 Re:      Washington Federal Bank v. Mark Garold, et al.
    3          U.S. District Court – Central Division, Case No. 2:20-cv-00659-DSF-PJW
    4
    5          I hereby certify that on March 30, 2020, I electronically filed the foregoing
    6 MARK GEROLD’S THIRD-PARTY COMPLAINT with the Clerk of the Court
    7 using the CM/ECF system which will send notification of such filing to all
    8 participants in this case that are CM/ECF registrants and that service will be
    9 accomplished by the CM/ECF system.
   10
   11          I certify under penalty of perjury under the laws of the United States of
   12 America that the foregoing is true and correct. Executed on March 30, 2020,
   13 Portland, Oregon.
   14
   15                                           DUNN CARNEY ALLEN HIGGINS &
                                                TONGUE LLP
   16
   17
   18                                     By:    s/ Joshua D. Stadtler
   19                                           Joshua D. Stadtler, SBN 272898
                                                Of Attorneys for Defendant and
   20                                           Third-Party Plaintiff Mark Gerold
   21
   22
   23
   24
   25
   26
   27
   28
                                                  5
                               MARK GEROLD’S THIRD-PARTY COMPLAINT
                                  CASE NO. 2:20-CV-00659 DSF (PJWX)
        DCAPDX\3353136.v2
